Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, [12–16 November 1772]: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


[November 12–16, 1772]
Je suis persuadé, comme vous, que le charbon de terre est d’origine végétale, et qu’il a été formé vers la surface de la terre; mais comme de précédentes convulsions l’avoient enterré fort avant en plusieurs endroits, et recouvert de plusieurs couches fort épaisses, nous avons obligation aux convulsions suivantes d’avoir remis sous nos yeux les extrêmités des lits de charbon, afin de nous mettre à portée d’y fouiller. Je visitai l’été dernier une grande mine de charbon de terre à Whitehaven dans le Cumberland; et en suivant la veine, et descendant peu-à-peu vers la mer, je parvins jusqu’au-dessous de l’océan, où le niveau de sa surface étoit à plus de 80 brasses au-dessus de ma tête; et les mineurs m’assurerent que leurs ouvrages s’avançoient jusqu’à quelques milles au-delà, en descendant toujours par degrés au-dessous de la mer. La pierre d’ardoise qui forme le toit de la mine de charbon, est empreinte en plusieurs endroits de feuilles et de branches de fougeres, qui croissoient sans doute à la surface, lorsque l’ardoise étoit encore dans un état de sable sur les bords de la mer. Ainsi il paroît que ce charbon a souffert un affaissement prodigieux.
